EXECUTION VERSION

Exhibit 10.2

FIFTH AMENDMENT TO LIMITED

PARTNERSHIP AGREEMENT OF PARKWAY

PROPERTIES OFFICE FUND II, L.P.

THIS FIFTH AMENDMENT TO LIMITED PARTNERSHIP AGREEMENT OF PARKWAY PROPERTIES
OFFICE FUND II, L.P. (the “Partnership”), a Delaware limited partnership
(“Amendment”) is made as of May 6, 2016 by and among PPOF II, LLC, a Delaware
limited liability company, as the sole general partner of the Partnership (the
“General Partner”), Parkway Properties LP., a Delaware limited partnership
(“PPLP”), and the Teacher Retirement System of Texas, a public pension fund and
public entity of the State of Texas (“TRST” and, together with PPLP, the
“Limited Partners”). The General Partner and the Limited Partners are
hereinafter sometimes referred to collectively as the “Partners.”

WHEREAS, the Partners executed that certain Limited Partnership Agreement of
Parkway Properties Office Fund II, L.P., dated as of May 14, 2008, as amended by
that certain First Amendment dated April 10, 2011, that certain Second Amendment
dated August 8, 2012, that certain Third Amendment dated August 8, 2013, and
that certain Fourth Amendment dated April 10, 2014 (collectively, the
“Partnership Agreement”).

WHEREAS, PPLP and the General Partner have provided notice to TRST that PPLP and
Parkway Properties, Inc., a Maryland corporation (“Parkway Parent”), have
entered into an Agreement and Plan of Merger (the “Merger Agreement”) with
Cousins Properties, Incorporated (“Cousins”) and Clinic Sub Inc., a wholly owned
subsidiary of Cousins, on April 28, 2016.

WHEREAS, pursuant to that letter agreement, dated concurrently herewith (the
“Letter Agreement”), and on the terms and conditions set forth in the Letter
Agreement, TRST, as a limited partner of the Partnership, has agreed that the
execution of the Merger Agreement and the consummation of the transactions
contemplated thereby, on the terms and conditions set forth in the Merger
Agreement, shall not constitute (1) a “Change of Control” under the Partnership
Agreement, including under Sections 9.4 or 13.1 thereof, (2) “Cause” under the
Partnership Agreement, including under Section 13.1 thereof, or (3) a restricted
“transfer” or “Transfer” by PPLP or the General Partner of their respective
interests under the Partnership Agreement, including under Section 12.1 thereof.

WHEREAS, TRST, as a limited partner of the Partnership, the General Partner,
Parkway and Cousins, as the successor in interest to Parkway Parent upon
consummation of the Merger, wish to agree to the modification of the Partnership
Agreement as set forth herein, which such Amendment shall become automatically
effective upon the Closing (as hereinafter defined).



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
other valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:

 

  1. Capitalized Terms. All capitalized terms used herein but not defined herein
shall have the meaning given to such terms in the Partnership Agreement. The
following capitalized terms shall have the following meanings:

“Closing” has the meaning set forth in the Merger Agreement.

“Houston Distribution” has the meaning set forth in the Merger Agreement.

“TRST Interest” means TRST’s Interest in the Partnership, on an Investment by
Investment basis (which may include more than one Investment), other than such
Interest attributable to the Investment in Two Liberty Place, in Philadelphia,
Pennsylvania.

 

  2. Effectiveness. Upon the Closing of the Merger, this Amendment shall become
automatically effective.

 

  3. Substitution. (a) Each reference to Parkway Properties, Inc. in the
Partnership Agreement shall be replaced with Cousins Properties Incorporated,
including, for the avoidance of doubt, in the definition of “Change of Control,”
in Section 7.5(h) of the Partnership Agreement and in Section 13.3(a) of the
Partnership Agreement and (b) each reference to Parkway Properties LP in the
Partnership Agreement shall be replaced with Cousins Properties LP, including,
for the avoidance of doubt, in the recitals, in the definition of “General
Partner,” in the definition of “Change of Control” and in Section 13.3(a) of the
Partnership Agreement.

 

  4.

Approval Rights. Effective as of the Closing, TRST hereby consents to Cousins or
any Affiliate of Cousins acting as the Agent to the Partnership or any
Investment thereof; provided that such Agent shall not charge the Partnership or
any Partnership investment vehicle or Affiliate more than the “Cost Ceiling,”
which is the lesser of (a) the amounts being charged, as of the date of the
Letter Agreement, for such services by Parkway Realty Services LLC and (b) what
would be charged in an arms-length transaction for such services.
Notwithstanding the foregoing, in the event that TRST determines in its
commercially reasonable discretion that the provision of leasing services by
Cousins (or an Affiliate thereof) for an Investment would present a conflict of
interest, in light of other leasing activities then undertaken by Cousins, then
TRST may provide written notice of such determination to Cousins (a “Conflict
Notice”). Cousins shall promptly notify and provide relevant information to TRST
if it believes at any time that such a conflict of interest may have arisen.
Cousins and TRST shall discuss such determination in good faith, and in the
event that they are unable to agree upon a resolution to such potential conflict
within thirty (30) days after receipt of the Conflict Notice, then TRST shall
have the right to require that Cousins cease providing leasing services



--------------------------------------------------------------------------------

  for that Investment, effective sixty (60) days after receipt of the Conflict
Notice. The appointment of any broker or other agent who is unaffiliated with
Cousins to sell the real estate assets of the Partnership is also subject to the
consent of TRST, which consent may not be unreasonably withheld, conditioned or
delayed.

 

  5. Asset Management Fee. Effective as of the Closing, Exhibit B to the
Partnership Agreement is hereby amended to provide that the Asset Management Fee
payable to the General Partner shall be equal to 0.75% of ADOCAB of TRST.

 

  6. The language below is hereby added as Section 12.4 to the Partnership
Agreement:

 

       “Section 12.4 Call Option. From and after the Closing until December 31,
2017, Cousins shall be entitled, upon 30 calendar days’ written notice to TRST,
to require that TRST sell the TRST Interest to Cousins for a cash purchase price
that reflects TRST’s internal rate of return (“IRR”) on the TRST Interest as of
the Closing (the “Call Option”), such IRR calculation being based on the
following:

 

  (i) Gross asset valuations contained in the quarterly financial statements of
the Partnership attributable to the TRST Interest for the last completed fiscal
quarter immediately preceding the date of the Closing, adjusted to reflect any
changes in Indebtedness, cash and cash equivalent balances of the Partnership
attributable to the TRST Interest from the end of that quarter through the
completion of the Houston Distribution. Such asset valuations will not take into
account any sale or other fees or costs that would be incurred in connection
with the disposition of all or any portion of the TRST Interest (including, for
the avoidance of doubt, the disposition fee described on Exhibit C to the
Partnership Agreement). The gross asset valuations for purposes of the IRR
calculation as of the Closing must be approved by both Cousins and TRST, such
approval not to be unreasonably withheld, conditioned or delayed.

 

  (ii) Effective as of the closing of such purchase by Cousins and the payment
of any amounts due in connection therewith, TRST shall withdraw as a member of
the Partnership in respect of that portion of the TRST Interest so purchased.

For the avoidance of doubt, the Call Option outlined in this Section 12.4 may be
exercised on more than one occasion on an Investment by Investment basis.”

 

  7. The language below is hereby added as Section 13.4 to the Partnership
Agreement:

“Section 13.4 Forced Sale Option. (a) From and after January 1, 2018, TRST shall
have the right, but not the obligation, exercisable by written notice to the
General Partner (the “Sale Notice”) to cause the sale of one or more Investments
(the “Specified Interest”) for cash at a value determined based on an appraisal
in accordance with this Section 13.4.



--------------------------------------------------------------------------------

(b) Prior to issuing the Sale Notice, TRST shall cause the Fair Market Value of
the Specified Interest to have been determined by a qualified independent
third-party appraisal firm selected by TRST within sixty (60) days of the date
that the Sale Notice is delivered. Upon request, the General Partner shall
provide necessary information and access to the Investments to prepare the
appraisal.

(c) The General Partner, on behalf of its Affiliates, shall have thirty
(30) days from receipt of the Sale Notice to elect to purchase the Specified
Interest at the price set forth in the Sale Notice by written notice to TRST. If
the General Partner does not elect to purchase the Specified Interest, the
Specified Interest shall be offered by the General Partner as a fiduciary for
TRST for sale to third parties on the open market, for ninety (90) days, which
period can be extended for additional ninety (90) day periods at TRST’s option,
with brokers if needed. If the net sale proceeds from any third-party offer to
purchase any Investment are equal or greater than 97% of the appraised value of
such Investment specified in the Sale Notice, such offer shall be accepted.

(d) If the General Partner elects to purchase the Specified Interest the parties
shall execute such documents and instruments reasonably required to sell and
transfer the Specified Interest and the closing of such sale shall take place as
soon as practicable, but in any event within thirty (30) days after the election
to purchase is made. At such closing, the selling party shall sell and transfer
its Specified Interest to the buying party free and clear of encumbrances.

For the avoidance of doubt, the forced sale option outlined in this Section 13.4
may be exercised by TRST on more than one occasion. Except as expressly provided
for herein, the ability of the General Partner to dispose of Investments or
dissolve the Partnership pursuant to Section 7(b) of the Partnership Agreement”
is not limited by this Section 13.4.

 

  8. No Other Amendments or Waivers. Except as contemplated hereby, the
Partnership Agreement shall remain in full force and effect, and the provisions
of the Partnership Agreement are incorporated herein, mutatis mutandis. In the
event of a conflict in the terms and provisions of this Amendment and the
Partnership Agreement, the terms and provisions of this Amendment shall govern.

 

  9. Facsimile/PDF Signatures. In order to expedite the execution of this
Amendment, telecopied or PDF signatures may be used in place of original
signatures on this Amendment. Parties intend to be bound by the signatures on
the telecopied or PDF document, are aware that the other party will rely on such
signatures, and hereby waive any defenses to the enforcement of the terms of
this Amendment based on the form of signature.



--------------------------------------------------------------------------------

  10. Counterparts. This Amendment may be executed and delivered in any number
of counterparts, each of which so executed and delivered shall be deemed to be
an original and all of which shall constitute one and the same instrument.

 

  11. Governing Law. This Amendment shall be construed in accordance with and
governed by the laws of the State of Delaware, without giving effect to the
provisions, policies or principles thereof relating to choice or conflict of
laws, subject to the provisions of Section 10.2 of the Partnership Agreement are
incorporated herein, mutatis mutandis.

Signatures to follow on next page



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 

GENERAL PARTNER    

PPOF II, LLC,

a Delaware limited liability company

    By:   /s/ Jeremy R. Dorsett     Name:   Jeremy R. Dorsett     Title:  
Executive Vice President and General Counsel     By:   /s/ Jason A. Bates    
Name:   Jason A. Bates     Title:   Executive Vice President and Chief
Investment Officer PARKWAY:    

PARKWAY PROPERTIES, LP,

a Delaware limited partnership

    By: Parkway Properties General Partners, Inc., a Delaware corporation, its
sole general partner     By:   /s/ Jeremy R. Dorsett     Name:   Jeremy R.
Dorsett     Title:   Executive Vice President and General Counsel     By:   /s/
Jason A. Bates     Name:   Jason A. Bates     Title:   Executive Vice President
and Chief Investment Officer TRST    

TEACHER RETIREMENT SYSTEM OF TEXAS,

a public pension fund and public entity of the State of Texas

    By:   /s/ Grant Walker     Name:   Grant Walker     Title:   Senior Director

 

[Signature Page to Amendment Number 5 to the Partnership Agreement]



--------------------------------------------------------------------------------

Acknowledged and Agreed:

 

        COUSINS    

COUSINS PROPERTIES INCORPORATED,

a Georgia corporation

    By:   /s/ Colin Connolly     Name:   Colin Connolly     Title:   Executive
Vice President

 

[Signature Page to Amendment Number 5 to the Partnership Agreement]